FILED
                            NOT FOR PUBLICATION                            NOV 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


VICTORIA HALL; RALPH HALL, )                  No. 12-15523
individually and on behalf of J.H. )
a minor,                           )          D.C. No. 2:11-cv-00294-ROS
                                   )
      Plaintiffs - Appellants,     )          MEMORANDUM*
                                   )
      v.                           )
                                   )
COOLIDGE UNIFIED SCHOOL            )
DISTRICT NO. 21,                   )
                                   )
      Defendant - Appellee.        )
                                   )

                   Appeal from the United States District Court
                            for the District of Arizona
                 Roslyn O. Silver, Senior District Judge, Presiding

                           Submitted November 6, 2013**
                             San Francisco, California

Before: FARRIS, FERNANDEZ, and IKUTA, Circuit Judges.

      Victoria and Ralph Hall appeal the district court’s order which awarded


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
them attorney’s fees after they prevailed in their action against Coolidge Unified

School District No. 21. See 20 U.S.C. § 1415(i)(3)(B)(i)(I). We affirm.

      We have carefully reviewed the record and we hold that the district court did

not abuse its discretion1 when it determined the “rates prevailing in the community

in which the action or proceeding arose for the kind and quality of services

furnished”2 and then calculated the fee award based upon those rates.3

      AFFIRMED.




      1
       See United States. v. Hinkson, 585 F.3d 1247, 1261–62 (9th Cir. 2009) (en
banc); Shapiro ex rel. Shapiro v. Paradise Valley Unified Sch. Dist. No. 69, 374
F.3d 857, 861 (9th Cir. 2004).
      2
       See 20 U.S.C. § 1415(i)(3)(C); see also Blum v. Stenson, 465 U.S. 886, 895
n.11, 104 S. Ct. 1541, 1547 n.11, 79 L. Ed. 2d 891 (1984); Christensen v.
Stevedoring Servs. of Am., 557 F.3d 1049, 1053 (9th Cir. 2009); Shapiro, 374 F.3d
at 865–66; Barjon v. Dalton, 132 F.3d 496, 502 (9th Cir. 1997); Greater L.A.
Council on Deafness v. Cmty. Television of S. Cal., 813 F.2d 217, 221 (9th Cir.
1987).
      3
        The Halls suggest that the State Bar of Arizona’s, 2010 Economics of Law
Practice in Arizona, upon which the district court relied, is inadmissible hearsay.
However, that issue was not raised before the district court. We decline to consider
it. See O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1063 n.3 (9th Cir. 2007);
Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1003–04 (9th Cir. 2002).

                                          2